DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1 and 19
Cancelled: None  
Added: None 
Therefore Claims 1 – 20 are now pending.

Terminal Disclaimer
The applicant has filed an approved eTerminal Disclaimer on 02/11/2022 to overcome the double patenting rejection that was made to claims 1 – 20. Therefore, the double patenting rejection is now withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new search was conducted, new prior art (Takagi et al., US Publication 2014/0267466 A1) was found and will be use to reject the newly amended claims.

Applicant argues: Iwasa, Xiong and Seong fails to disclose or teach, whether taken alone or in combination, at least the following distinguishing technical features of the claimed invention: wherein compensating the initial display data of each pixel of the display image according to the backlight diffusion data of each pixel of the display image comprises: -10- 
U.S. Application No: 17/241,618Attorney Docket: 1734-465 CON	Response to Office Action dated November 12, 2021by the graphics processing unit, obtaining a maximum value of the backlight diffusion data according to the backlight diffusion data of each pixel of the display image, and then compensating the initial display data of each pixel of the display image according to the backlight diffusion data of each pixel of the display image, the maximum value of the backlight diffusion data and the initial display data of the display image.
Examiner respectfully disagrees with the applicant in that Seong does disclose the limitations above. Seong shows in FIG 6 and teaches in Paragraph [0061] that the graphics unit 147 is integrated into the controller 140. Therefore, the controller with the integrated graphics processing unit is able to by the graphics processing unit, obtaining a maximum value of the backlight diffusion data according to the backlight diffusion data of each pixel of the display image (it is clearer explained in FIG 7, 730 and Paragraph [0136] -  target diffuser for compensating for a duty of a backlight based on the maximum pixel value detected for each block), and then 371734-465 (C18P2365-01 US)compensating the initial display data of each pixel of the display image according to the backlight diffusion data of each pixel of the display image (it is clearer explained in Paragraph [0140 – 0141] -  the maximum pixel compensation ratio for each block is calculated, the display apparatus 100 obtains a pixel compensation ratio for each block corresponding to a predetermined backlight initial diffuser with reference to a pixel compensation table representing an association between the pixel compensation ratio and backlight diffuser), the maximum value of the backlight diffusion data and the initial display data of the display image (Paragraph [0080 – 0083 & 0140 – 0141]).  
Since applicant’s arguments were not persuasive, please see rejection below.

Allowable Subject Matter
Claims 5, 8 – 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13 and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasa et al., US Publication 2012/0139885 in view of Takagi et al., US Publication 2014/0267466 A1.

With regards to Claims 1, 13 and 17 – 19, Iwasa discloses: An image display processing method for a display device (Abstract), the display device (Title) comprising a backlight unit (FIG 2B - backlight) and a display panel (FIG 2A, display screen), the backlight unit (FIG 2B) comprising a plurality of backlight blocks (21 – backlight cells) and being driven by a local dimming mode (Paragraph [0005 & 0011] - an area controller which individually sets light source luminance levels of the backlight cells in accordance with luminance levels of an image signal for the areas), and the image display processing method comprising: 
a processing unit (FIG 1, 18 & 6 – microcomputer & area controller);
obtaining initial backlight data (backlight luminance levels) of each of the plurality of backlight blocks (FIG 2B, 21) corresponding to a display image (Paragraph [0027] - the area controller 6 sets illumination intensities to corresponding backlight cells according to the luminance levels detected for the areas by the area luminance detector 2); 
performing a peak driving process (peak luminance detector and corrector) on the initial backlight data (backlight luminance levels) of each of the plurality of backlight blocks (21 – backlight cells) by a graphics processing unit to obtain adjusted backlight data of each of the plurality of backlight blocks in parallel (Paragraph [0027] - The detection of the peak luminance area subjects to both of the high-luminance area (white image) and the low-luminance area (black image). A backlight cell that corresponds to the peak luminance area is so adjusted that a white image or a black image in the peak luminance area is displayed with the original luminance level by increasing or decreasing the illuminating intensity from the backlight cell); and 
providing the adjusted backlight data to the backlight unit by the graphics processing unit so that the display panel displays the display image (Paragraph [0027] - so adjusted that a white image or a black image in the peak luminance area is displayed with the original luminance level by increasing or decreasing the illuminating intensity from the backlight cell).  
Iwasa fails to disclose: a graphics processing unit in a manner of parallel processing
a storage, storing computer executable instructions;
Takagi discloses: a processing device (FIG 4, 402 – CPU);
a storage (FIG 4, 420), storing computer executable instructions (Paragraph [0032]);
a graphics processing unit in a manner of parallel processing (FIG 4, 404 and Paragraph [0029] - The GPU 404 may also include a content adaptive LCD backlight control content adaptive LCD backlight control logic block DPST 408. The control logic may be a component of the GPU 404 with one or more control logic blocks that may be used for parallel processing of data sent to the GPU 404)
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of a graphics processing unit in Iwasa’s invention as taught by Takagi’s invention.
The motivation for doing so would have been to enable a greater reduction in power consumption when dimming the backlight (Takagi Paragraph [0012]).

Claims 2 – 4, 6 – 7, 14 – 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasa et al., US Publication 2012/0139885 in view of Takagi et al., US Publication 2014/0267466 A1 in further view of Seong et al., US Publication 2018/0182356 A1.

With regards to Claim 2, Iwasa fails to disclose: obtaining backlight diffusion data of each pixel of the display image; and compensating initial display data of each pixel of the display image according to the backlight diffusion data of each pixel of the display image to obtain compensated display data of each pixel of the display image.  
Seong discloses: obtaining backlight diffusion data (backlight diffusion value) of each pixel of the display image (Paragraph [0066]); and 
compensating initial display data (pixel compensation ratio) of each pixel of the display image according to the backlight diffusion data (backlight diffusion value) of each pixel of the display image to obtain compensated display data of each pixel of the display image (Paragraph [0070 – 0073]).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of obtaining backlight diffusion data of each pixel of the display image; and compensating initial display data of each pixel of the display image according to the backlight diffusion data of each pixel of the display image to obtain compensated display data of each pixel of the display image in Iwasa’s invention as taught by Seong’s invention.
The motivation for doing this would have been to address a problem that gradation overcompensation occurs in a region of a certain block, when the backlight is driven in a unit of the plurality of blocks, using a local dimming mode (Seong’s invention Abstract).

With regards to Claim 3, Seong discloses: wherein the graphics processing unit (Paragraph [0125] – graphics processing unit) fits to obtain a backlight diffusion model (compensation table and/or ratio) according to the adjusted backlight data of each of the plurality of backlight blocks, and obtains the backlight diffusion data (backlight diffusion value) of each pixel of the display image according to the backlight diffusion model (Paragraph [0075 - 0080] - if the initial pixel compensation ratio of the first block is greater than the maximum pixel compensation ratio of the first block, the backlight diffusion value determiner 142 determines the first backlight diffusion value for the first block using mathematical expression 2 described above. The backlight diffusion value determiner 142 additionally then obtains a pixel compensation ratio (referred to as a first pixel compensation ratio) corresponding to the first backlight diffusion value which is predetermined with reference to the pixel compensation table.).  

With regards to Claim 4, Seong discloses: wherein compensating the initial display data (pixel data) of each pixel of the display image according to the backlight diffusion data (backlight diffusion value) of each pixel of the display image comprises (Paragraph [0079]): by the graphics processing unit, obtaining a maximum value of the backlight diffusion data according to the backlight diffusion data of each pixel of the display image, and then 371734-465 (C18P2365-01 US) compensating the initial display data of each pixel of the display image according to the backlight diffusion data of each pixel of the display image, the maximum value of the backlight diffusion data and the initial display data of the display image (Paragraph [0080 - 0083]).  
 
With regards to Claims 6 and 14, Iwasa discloses: wherein the display device further comprises a central processing unit (FIG 1, 16 – microprocessor & 6 – area controller); 
the graphics processing unit transmits the adjusted backlight data to the central processing unit (6 &16) of the display device (Paragraph [0027] - so adjusted that a white image or a black image in the peak luminance area is displayed with the original luminance level by increasing or decreasing the illuminating intensity from the backlight cell); and 
Iwasa fails to explicitly disclose: the graphics processing unit
the central processing unit (6 & 16) provides the adjusted backlight data to the backlight unit under control of a synchronization signal.  
Seong discloses: the graphics processing unit (FIG 6, 147 – graphic processing unit)
the central processing unit (FIG 6, 140 - processor) provides the adjusted backlight data to the backlight unit under control of a synchronization signal (Paragraph [0057] – Hsync and Vsync; also see Paragraph [0078 – 0080]).  

With regards to Claims 7 and 15, Seong discloses: wherein the graphics processing unit (FIG 6, 147) provides compensated display data to the display panel under control of the synchronization signal (Hsync & Vsync; Paragraph [0061 – 0063]); and 
the backlight unit (FIG 2, 122 & 123) and the display panel (121) work synchronously to display the display image (Paragraph [0055]).  

	With regards to Claim 20, An image display processing method for a display device (Abstract), the display device (Title) comprising a backlight unit (FIG 2B - backlight) and a display panel (FIG 2A, display screen), the backlight unit (FIG 2B) comprising a plurality of backlight blocks (21 – backlight cells) and being driven by a local dimming mode (Paragraph [0005 & 0011] - an area controller which individually sets light source luminance levels of the backlight cells in accordance with luminance levels of an image signal for the areas), and the image display processing method comprising: 
a processing unit (FIG 1, 18 & 6 – microcomputer & area controller);
obtaining initial backlight data (backlight luminance levels) of each of the plurality of backlight blocks (FIG 2B, 21) corresponding to a display image (Paragraph [0027] - the area controller 6 sets illumination intensities to corresponding backlight cells according to the luminance levels detected for the areas by the area luminance detector 2); 
performing a peak driving process (peak luminance detector and corrector) on the initial backlight data (backlight luminance levels) of each of the plurality of backlight blocks (21 – backlight cells) by a graphics processing unit to obtain adjusted backlight data of each of the plurality of backlight blocks (Paragraph [0027] - The detection of the peak luminance area subjects to both of the high-luminance area (white image) and the low-luminance area (black image). A backlight cell that corresponds to the peak luminance area is so adjusted that a white image or a black image in the peak luminance area is displayed with the original luminance level by increasing or decreasing the illuminating intensity from the backlight cell); and 
providing the adjusted backlight data to the backlight unit by the graphics processing unit so that the display panel displays the display image (Paragraph [0027] - so adjusted that a white image or a black image in the peak luminance area is displayed with the original luminance level by increasing or decreasing the illuminating intensity from the backlight cell).  
Iwasa fails to disclose: a graphics processing unit
a storage, storing computer executable instructions;
obtaining backlight diffusion data of each pixel of the display image; and compensating initial display data of each pixel of the display image according to the backlight diffusion data of each pixel of the display image to obtain compensated display data of each pixel of the display image.
wherein compensating the initial display data of each pixel of the display image according to the backlight diffusion data of each pixel of the display image comprises: by the graphics processing unit, obtaining a maximum value of the backlight diffusion data according to the backlight diffusion data of each pixel of the display image, and then 371734-465 (C18P2365-01 US) compensating the initial display data of each pixel of the display image according to the backlight diffusion data of each pixel of the display image, the maximum value of the backlight diffusion data and the initial display data of the display image.
Xiong discloses: a processing device (FIG 6, 140 – controller);
a storage (FIG 6, 144 & 145), storing computer executable instructions (Paragraph [0025]);
a graphics processing unit (FIG 1, 114 and Paragraph [0030] - The graphics processing unit 114 in an embodiment may operate to execute the adaptive HDR tone mapping system 132, and to store one or more profiles 124 defining picture settings of the SDR video display 110. For example, profiles 124 may include defined operational luminance values of the SDR video display 110, such as a display luminance minimum value, a display luminance typical value, and a display luminance peaking value. As another example, profiles 124 may include a gaming, movie, or vivid picture setting, wherein each picture setting is associated with a tone mapping method)
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of a graphics processing unit in Iwasa’s invention as taught by Xiong’s invention.
The motivation for doing so would have been so that capabilities including processing of high dynamic ratio (HDR) digital images for display on standard dynamic ratio SDR video displays or other displays with lower dynamic range than HDR digital image data (Xiong Paragraph [0003]).
Seong discloses: obtaining backlight diffusion data (backlight diffusion value) of each pixel of the display image (Paragraph [0066]); and 
compensating initial display data (pixel compensation ratio) of each pixel of the display image according to the backlight diffusion data (backlight diffusion value) of each pixel of the display image to obtain compensated display data of each pixel of the display image (Paragraph [0070 – 0073]).  
wherein compensating the initial display data (pixel data) of each pixel of the display image according to the backlight diffusion data (backlight diffusion value) of each pixel of the display image comprises (Paragraph [0079]): by the graphics processing unit, obtaining a maximum value of the backlight diffusion data according to the backlight diffusion data of each pixel of the display image, and then 371734-465 (C18P2365-01 US) compensating the initial display data of each pixel of the display image according to the backlight diffusion data of each pixel of the display image, the maximum value of the backlight diffusion data and the initial display data of the display image (Paragraph [0080 - 0083]).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of obtaining backlight diffusion data of each pixel of the display image; and compensating initial display data of each pixel of the display image according to the backlight diffusion data of each pixel of the display image to obtain compensated display data of each pixel of the display image; wherein compensating the initial display data of each pixel of the display image according to the backlight diffusion data of each pixel of the display image comprises: by the graphics processing unit, obtaining a maximum value of the backlight diffusion data according to the backlight diffusion data of each pixel of the display image, and then 371734-465 (C18P2365-01 US) compensating the initial display data of each pixel of the display image according to the backlight diffusion data of each pixel of the display image, the maximum value of the backlight diffusion data and the initial display data of the display image in Iwasa’s invention as taught by Seong’s invention.
The motivation for doing this would have been in order to address a problem that gradation overcompensation occurs in a region of a certain block, when the backlight is driven in a unit of the plurality of blocks, using a local dimming mode (Seong’s invention Abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625